DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figures 1-6 and 8-11, the reference characters 100, 200, 300, 400, 500, 600, 800, 900, 1000, and 1500 should be underlined as per 37 CFR 1.84(q).  In Figure 4, step 401, the tense or “Prepares” is not consistent with the other steps of the figure.  In Figure 6, step 601, “an obfuscated data” should not use the article “an” with the uncountable noun “data”.  See also Figure 9, step 901.  Also in Figure 9, step 901, it appears that “where” or similar language should be inserted before “the training request comprises”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification

The abstract of the disclosure is objected to because it includes informalities.  In particular, the sentence at lines 2-4 is a run-on, noting the comma splice after “from a host”.  Further, in the phrase “an obfuscated data”, the noncountable noun “data” should not take the indefinite article.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  

The specification includes minor grammatical and other errors.  For example, in paragraph 0005, line 2, and paragraph 0006, line 2, it appears that “data process” should read “data processing”.  In paragraph 0019, line 3, in the phrase “an obfuscated data”, the noncountable noun “data” should not take the indefinite article.  The sentence at paragraph 0020, lines 1-3, beginning “According to a third aspect” is a run-on, noting the comma splice after “from a host”.  In paragraph 0021, line 1, “a four aspect” should read “a fourth aspect”.  In paragraph 0022, line 2, it appears that “data process” should read “data processing”.  In paragraph 0024, line 12, the reference to “an Intel” appears to be missing a noun.  In paragraph 0025, line 9, “malwares” should read “malware”.  On page 9, line 2 (in paragraph 0027), the reference to firmware or software that “can then be hashed by the EK or EC” is unclear, because a public or private key is not used to hash; rather, it appears that the private key would be used to sign a hash.  On page 10, lines 3-4 (in paragraph 0030), the verb “provides” does not agree with the plural subject “libraries”.  In paragraph 0033, line 5, the noun “software” should not take the article “a”.  In paragraph 0034, line 1, the verbs “runs and creates” do not agree with the plural subject “libraries”.  In paragraph 0035, lines 9-10, the phrase “outputs generated by the algorithms to be placed on the cache” is grammatically unclear with respect to how it relates to the remainder of the sentence or what it modifies.  In paragraph 0037, line 8, the phrase “there is absent” is not in clear idiomatic English.  In paragraph 0037, line 11, it appears that “to reverse engineering” should read “to reverse engineer”.  In 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s 
The use of the terms Baidu, NVIDIA, Intel, Linux, Unix, Windows, MacOS, iOS, Android, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

Claims 1, 14, and 15 are objected to because of the following informalities:  
In Claim 1, line 2, in the phrase “an data processing (DP) accelerator”, “an” should read “a”.  In Claim 1, line 3, in the phrase “an obfuscated data”, the noncountable noun “data” should not take the indefinite article.
In Claim 14, line 3, in the phrase “an obfuscated data”, the noncountable noun “data” should not take the indefinite article.  In Claim 14, it appears that “and” at the end of line 4 should be moved to the end of line 6.  In Claim 14, lines 5-6, “a plurality of obfuscation algorithm” should read “a plurality of obfuscation algorithms”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obfuscated data that includes one or more artificial intelligence (AI) models and/or training input data” in lines 3-4.  The use of “and/or” makes it unclear whether the obfuscated data is required to include both the models and the input data or if they are alternatives.  The claim further recites “de-obfuscating… the obfuscated data to obtain the one or more AI models” in lines 5-6; however, if the obfuscated data does not include the AI models, then it is not clear how this step would be performed.  The claim also recites “training the one or more AI models based on the training input data” 
Claim 2 recites “de-obfuscating… obfuscated data” in line 4.  It is not clear whether this is intended as a further limitation on the step of de-obfuscating in Claim 1 or an additional step.  Further, it is not clear whether the “obfuscated data” is intended to refer to the same obfuscated data as in Claim 1 or to distinct data.
Claim 3 recites “an AI model training”  in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 1 or to distinct training.
Claim 4 recites “the AI model”.  It is not clear to which of the plural AI models from Claim 1 this is intended to refer.  Further, although Claim 4 recites that the obfuscated data includes the training input data, the claim is silent as to where the model(s) is/are obtained from.
Claim 5 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 6 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 8 recites “one or more artificial intelligence (AI) models and/or training input data” in lines 2-3 and “the one or more AI models and/or training input data” in lines 7-8.  The use of “and/or” makes it unclear whether the obfuscated data is required to include both the models and the input data or if they are alternatives.  The claim further recites “wherein the one or more AI models is trained using the training input data” in line 8.  It is not clear whether this is intended to be a step of the claimed method.  Further, if the input data and the models are alternatives, it is not clear where 
Claim 10 recites “selecting the obfuscation algorithm as one of a plurality of obfuscation algorithms” in lines 1-2.  The use of “as one of a plurality” is not in clear idiomatic English; it appears that this may be intended to read “from a plurality” or similar.  The claim further recites “obfuscation or de-obfuscation is processed” in line 3.  It appears that “processed” may be intended to read “performed”; otherwise, it is not clear how the obfuscation itself is to be processed.
Claim 11 recites “the processor” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Although Claim 10 recites a processor, Claim 11 does not depend from Claim 10.  Claim 11 further recites “an AI model training” in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 1 or to distinct training.
Claim 13 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 14 recites “one or more AI models” in line 2.  It is not clear whether this is intended to refer to the same AI models as in Claim 8 or to distinct models.  Claim 14 further recites “wherein the host by de-obfuscating the obfuscated AI model” in line 4.  First, it is not clear to which of the one or more obfuscated models the limitation “the obfuscated AI model” is intended to refer.  Further, this phrase is grammatically unclear and appears to be missing a verb or other critical language.  The claim additionally recites “an obfuscation algorithm” in line 5; it is not clear whether this is intended to refer 
Claim 15 recites “obfuscated data that includes one or more artificial intelligence (AI) models and/or training input data” in lines 5-6.  The use of “and/or” makes it unclear whether the obfuscated data is required to include both the models and the input data or if they are alternatives.  The claim further recites “de-obfuscating… the obfuscated data to obtain the one or more AI models” in lines 7-8; however, if the obfuscated data does not include the AI models, then it is not clear how this step would be performed.  The claim also recites “training the one or more AI models based on the training input data” in line 9, but if the input data and the models are alternatives, it is not clear where both of those would be acquired from.  The above ambiguities render the claim indefinite.
Claim 16 recites “de-obfuscating… obfuscated data” in line 5.  It is not clear whether this is intended as a further limitation on the step of de-obfuscating in Claim 15 or an additional step.  Further, it is not clear whether the “obfuscated data” is intended to refer to the same obfuscated data as in Claim 15 or to distinct data.
Claim 17 recites “The method of claim 16” in line 1; however, Claim 16 is directed to a machine-readable medium.  Claim 17 further recites “an AI model training”  in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 15 or to distinct training.
Claim 18 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 18 further recites “the AI model” in line 2.  It is not clear to which of the plural AI models from Claim 15 this is intended to refer.  
Claim 19 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 19 further recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 20 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 20 further recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Doshi et al, US Patent Application Publication 2019/0044918.
In reference to Claim 1, Doshi discloses a method that includes receiving a training request from a host where the training request includes obfuscated data including AI models or training input data (see Figure 6, step 602; paragraph 0055); de-obfuscating the obfuscated data to obtain models and training the models based on the training input data (Figure 6, step 604; paragraphs 0059-0060; see also paragraphs 0036-0041, transforming models and training inputs).
In reference to Claims 2 and 3, Doshi further discloses selecting an algorithm and de-obfuscating obfuscated data (see paragraphs 0036-0041).
In reference to Claim 4, Doshi further discloses training input data and training the model based on the training input data (see paragraphs 0059-0060 and 0036-0041).
In reference to Claims 5 and 6, Doshi further discloses symmetric algorithms for obfuscation (see Figures 2 and 3, and paragraphs 0036-0041).
In reference to Claim 7, Doshi further discloses receiving a request for a model and obfuscating and sending the model (paragraphs 0055-0060).

In reference to Claims 8, Doshi discloses a method that includes generating obfuscated data by obfuscating AI models or training input data (see Figure 6, step 602; see also Figure 7, step 706; paragraph 0055); generating a training request to perform an AI model training and sending the request, where an obfuscation algorithm is applied to obtain the models and training input data and the models are trained based on the 
In reference to Claim 9, Doshi further disclose receiving a training result (see Figure 6, step 608; see also Figure 7, step 708).
In reference to Claims 10 and 11, Doshi further discloses selecting an algorithm and de-obfuscating obfuscated data (see paragraphs 0036-0041).
In reference to Claims 12 and 13, Doshi further discloses symmetric algorithms for obfuscation (see Figures 2 and 3, and paragraphs 0036-0041).
In reference to Claim 14, Doshi further discloses generating a request for a model, receiving obfuscated data representing the model, and de-obfuscating the model (paragraphs 0055-0060).

Claims 15-20 are directed to software implementations of the methods of Claims 1-6, and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanksteen, US Patent 9058813, discloses a system employing a machine learning model trained with obfuscated user input.
Fritchman et al, US Patent 10198399, discloses cryptographically secure machine learning where a model is obscured.
Kim, US Patent 10621379, discloses a method for training a learning network using obfuscated training data.
Lee et al, US Patent 11023593, discloses a system for obfuscating training of models.
Stephens, US Patent Application Publication 2018/0241760, discloses a system for obfuscation of data.
Garg et al, US Patent Application Publication 2020/0019882, discloses a system in which a machine learning model can be secured using obfuscation.
Bernau et al, US Patent Application Publication 2020/0394320, discloses a technique for obfuscating data used in training machine learning models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zachary A. Davis/Primary Examiner, Art Unit 2492